internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg et1-plr-114083-03 date september key firm worker date dear sir or madam this is in reply to a request for a ruling to determine the federal employment_tax status of the above-named worker with respect to services provided for a federal_agency firm from date to the present the federal employment_taxes are those imposed by the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and the collection of income_tax at source on wages the firm declined to provide information in this case the worker provides services as a general dentist under an award contract contract terms in the contract state that the worker is to provide services on the firm’s behalf to its personnel eligible employees beneficiaries and dependents terms in the contract further state that the worker may not advise recommend or suggest to the firm’s clients to use the worker’s plr-114083-03 services when not performing services for the firm terms in the contract also set the number of hours per week the services are to be provided establish the worker’s eligibility for accrued annual leave sick leave and leave without pay in addition terms in the contract provide that the worker may not bill the firm’s clients for services provided under the contract the contract states that the worker’s services are to be subject_to the day-to-day supervision and control by the firm’s personnel in a manner comparable to the supervision and control exercised over its own personnel and employees engaged in comparable work the contract also states that the term supervision and control is defined as the process by which the worker receives technical guidance direction and approval with regard to an element of work or a series of tasks within the requirement of the contract the worker states that the services are provided on the firm’s premises and that it provides the facilities all materials supplies and equipment including specialty clothing needed in the performance of those services services are provided hours a week and payment for services rendered is on an hourly rate basis mandatory training and meetings are arranged by the firm which also schedules the clients appointments the worker also indicates that similar services are not performed for others and that the relationship can be terminated by either party without incurring liability or penalty sec_3121 of the internal_revenue_code the code defines employee as any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee the question of whether an individual is an employee under the common_law rules or an independent_contractor is one of fact to be determined upon consideration of the facts and the application of the law and regulations in a particular case guidance for determining the existence of that status is found in two substantially_similar sections of the applicable employment_tax regulations sec_31_3121_d_-1 relating to the federal_insurance_contributions_act fica and sec_31_3401_c_-1 relating to federal_income_tax withholding sec_31_3121_d_-1 of the regulations provides that generally the relationship of employer-employee exists when the person for whom the services are performed has the right to direct and control the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he or she has the right to do so sec_31_3121_d_-1 of the regulations provides that if the relationship of an employer and employee exists the designation or description of the relationship by the parties as anything other than that of employer and employee is immaterial thus if an plr-114083-03 employer-employee relationship exists it is of no consequence that the employee is designated as partner coadventurer agent or independent_contractor or the like in determining whether an individual is an employee or an independent_contractor under the common_law all evidence of both control and lack of control or autonomy must be considered in doing so one must examine the relationship of the worker and the business relevant facts generally fall into three categories behavioral controls financial controls and the relationship of the parties behavioral controls are evidenced by facts which illustrate whether the service_recipient has a right to direct or control how the worker performs the specific tasks for which he or she is hired facts which illustrate whether there is a right to control how a worker performs a task include the provision of training or instruction financial controls are evidenced by facts which illustrate whether the service_recipient has a right to direct or control the financial aspects of the worker’s activities these factors include whether a worker has made a significant investment has unreimbursed expenses and makes services available to the relevant market the method of payment and the opportunity for profit or loss the relationship of the parties is generally evidenced by the parties’ agreements and actions with respect to each other including facts which show not only how they perceive their own relationship but also how they represent their relationship to others facts which illustrate how the parties perceive their relationship include the intent of the parties as expressed in written contracts the provision of or lack of employee_benefits the right of the parties to terminate the relationship the permanency of the relationship and whether the services performed are part of the service recipient’s regular business activities based on the information submitted it is determined that the services performed by the worker are sufficiently subject_to the direction and control by the firm to establish an employer-employee relationship accordingly it is held that the worker is an employee of the firm and amounts paid for services provided are wages subject_to federal employment_taxes and income_tax_withholding sec_3306 of the code pertaining to the futa provides that service performed in the employ of the united_states government are excepted from the definition of employment this ruling is applicable to any individuals engaged by the firm under similar plr-114083-03 circumstances the firm is responsible for advising all of the affected workers of the results of this ruling this ruling is directed only to the taxpayer s to whom it is addressed sec_6110 of the code provides that it may not be used or cited as precedent sincerely will e mcleod chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities enclosure copy of ruling letter for purposes
